Case 2:18-cv-03245-MCA-ESK Document 179 Filed 04/17/20 Page 1 of 4 PageID: 2156




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY



  JEFFREY TRETTER,
                                                 Case No. 18-cv-03245-MCA-ESK
               Plaintiff,

  v.
                                                      OPINION AND ORDER
  ROBERT BRESNAHAN, JR., et al.,

               Defendants.


  THIS MATTER having come before the Court on the following:

       1.     ECF No. 127- Plaintiff’s motion for leave to file an amended
              complaint and the parties’ papers in support and in
              opposition. (ECF Nos. 127; 129; 130; 133; and 142);

       2.     ECF No. 132- Robert Bresnahan’s (“Bresnahan”) motion to
              quash subpoenas and the parties’ papers in support and in
              opposition. (ECF Nos. 132; 141; 144; 170; 172; 174; and
              175);

       3.     ECF No. 128- The parties’ joint letter concerning a dispute
              relating to Bresnahan’s request to plaintiff for additional
              discovery following plaintiff’s deposition (ECF No. 128);

       4.     ECF No. 156- The parties’ letters concerning the deposition
              of Dr. Charles A. Moore (“Dr. Moore”) (ECF Nos. 156; 157;
              159; 162; 163; and 164);

 AND the Court having held a hearing on the motions and applications by telephone on

 April 2, 2020 (minute entry after ECF No. 175); and the parties having waived oral

 argument to be on the record (ECF Nos. 176 and 177); and for good cause appearing, the

 motion to for leave to file an amended complaint and the motion to quash are DENIED

 for the following reasons:
Case 2:18-cv-03245-MCA-ESK Document 179 Filed 04/17/20 Page 2 of 4 PageID: 2157




 1.     Plaintiff’s Motion for Leave to Amend the Complaint is DENIED.

         Plaintiff’s proposed amended complaint seeks to add: 1) Joseph Sadowsky as a

  defendant, 2) a claim to pierce the corporate veil of J.L. Sadowsky, LLC to Joseph

  Sadowsky, 3) a negligence claim against J.L. Sadowsky, LLC, and 4) additional

  allegations in support of the RICO claim.

         The standard to grant leave to amend a complaint is liberal, and “the court should

  freely give leave when justice so requires.” Fed.R.Civ.P. 15(a)(2). However, where “it

  is apparent from the record that (1) the moving party has demonstrated undue delay, bad

  faith, or dilatory motives, (2) the amendment would be futile, or (3) the amendment

  would prejudice the other party[,]” the court retains the discretion to deny a request to

  amend. Fraser v. Nationwide Mut. Ins. Co., 352 F.3d 107, 116 (3d Cir. 2003).

         The complaint was filed on March 7, 2018. (ECF No. 1.) Pursuant to the Court’s

  June 26, 2018 Pretrial Scheduling Order (ECF No. 13), “[a]ny motion to […] amend

  pleadings, whether by amended or third-party complaint, must be filed not later than

  9/7/2018.” The fact discovery end date has been rescheduled multiple times and most

  recently was extended to May 29, 2020. (ECF No. 178.) Allowing plaintiff to amend

  the complaint this late in the litigation would likely prejudice defendants in that the

  resolution of this matter would be further delayed and substantial additional legal fees

  and costs would be incurred for discovery and proceedings relating to the new claims.

 2.     ECF No. 132 - Bresnahan’s Motion to Quash is DENIED.

        Bresnahan seeks to quash plaintiff’s subpoenas served on Sportech Racing, LLC,


                                              2
Case 2:18-cv-03245-MCA-ESK Document 179 Filed 04/17/20 Page 3 of 4 PageID: 2158



 Twin Spires, Inc., and Churchill Downs Technology Initiatives Company. (ECF Nos. 132

 and 144). Plaintiff opposed the motion. (ECF Nos. 170 and 175.)

        Subpoenas “must fall within the scope of proper discovery under Fed. R. Civ. P.

 26(b)(1).” Adesanya v. Novartis Pharm. Corp, No. 13-05564, 2015 WL 7574362, at *1

 (D.N.J. Nov. 24, 2015). Rule 26 allows parties to “obtain discovery regarding any matter,

 not privileged, that is relevant to the claim or defense of any party.” Fed.R.Civ.P.

 26(b)(1). On a motion to quash, it is the moving party’s burden to demonstrate that

 compliance with the subpoena would disclose privileged or confidential information or

 be unduly burdensome. Adesanya, 2015 WL 7574362, at *1.

        Discovery in this matter has been extended to May 29, 2020. (ECF No. 178.) The

 information sought by plaintiff in the subpoenas is neither privileged, confidential, nor

 burdensome. The information sought is relevant to the calculation of the alleged damages

 suffered by plaintiff.

        Accordingly,


         IT IS on this 13th day of April 2020 ORDERED that:

         1.    Plaintiff’s motion for leave to file an amended complaint (ECF No. 127) is

  DENIED.

         2.    Bresnahan’s motion to quash subpoenas (ECF No. 132) directed to

 Sportech Racing, LLC, Twin Spires, Inc., and Churchill Downs Technology

 Initiatives Company is DENIED.

         3.    Plaintiff shall produce to defendant Bresnahan, within two weeks of this


                                             3
Case 2:18-cv-03245-MCA-ESK Document 179 Filed 04/17/20 Page 4 of 4 PageID: 2159



 Order, copies of emails between plaintiff and Jeff Gural, as set forth in the parties’

 joint letter of February 12, 2020 (ECF No. 128).

         4.     Plaintiff’s counsel and Dr. Moore’s counsel shall confer in good faith to

 schedule the deposition of Dr. Moore.               The deposition may be videotaped.

 Additionally, plaintiff, at his option, can proceed with Dr. Moore’s deposition by

 video conference or in-person. Similarly, Dr. Moore’s counsel can attend Dr. Moore’s

 deposition by video conference or in-person. Dr. Moore may make an appropriate

 designation of his deposition testimony under the Discovery Confidentiality Order

 (ECF No. 124) at the start of the deposition.

         5.     The Clerk of the Court is directed to terminate the motions at ECF Nos.

 127 and 132.


                                                          /s/ Edward S. Kiel
                                                         Edward S. Kiel
                                                         United States Magistrate Judge




                                                 4
